--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

THIS AGREEMENT made effective the 20th day of January, 2004.

BETWEEN

Sterling Group Ventures, Inc.
a business corporation duly incorporated
under the laws of the state of Nevada with its business address at
12880 Railway Avenue, Unit 35
Richmond, BC V7E 6G4
(“ Sterling Group”)

AND

Micro Express Ltd.
a private business corporation duly incorporated
under the laws of the British Virgin Islands, with its business address at
Suite 900 – 789 West Pender Street
Vancouver, BC V6C 1H2
(“ Micro Express”)

WHEREAS:

A.

Sterling Group is a business corporation whose common shares are quoted on the
OTC

Bulletin Board

    B.

Micro Express is a private company which is a party to an agreement with Sichuan
Province Mining Ltd, which is 40% held by the Bureau of Sichuan Geology and
Resources of the Sichuan Government. Under the terms of the agreement, Micro
Express has the right to acquire at least 75% of the shares of a co-operative
joint venture company to be formed and which will hold the necessary mining
licenses (5). The business of the joint venture company is to develop the
Jiajika spodumene property for the extraction of lithium, lithium salts, and
other minerals. The initial capacity of the company is 900,000 tonnes/annum. The
spodumene concentrate expected to be produced is 176,000 tonnes/annum and
tantalum concentrate is 166 tonnes/annum. The total investment required is
estimated at 238 million Chinese Yuan. The initial registered capital is 83
million Chinese Yuan, 35% of the total investment. Sichuan Mining Ltd will
contribute 21 million Chinese to hold 25% of the JV company. Micro Express will
contribute 62 million Chinese Yuan to hold 75% of the JV company.

Micro Express has also signed a letter of intent with Hunan Daoxian County Local
Government to develop the lithium/rubidium mine in Daoxian, Hunan Province. The
Hunan County will contribute a mining license and earn 10% of the 30 year mining
joint venture to be formed. Micro Express will earn 90% by developing and
putting the lithium mine into production.

NOW, THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by the Parties, and
intending to be legally bound, the Parties covenant and agree as follows:

- 1 -

--------------------------------------------------------------------------------

Article One
Shares Exchange Between the Parties

1.1
Subject to the terms and conditions set forth herein, Sterling Group has entered
an agreement to acquire 100% of the issued and outstanding shares of Micro
Express, This agreement is conditional upon Sterling Group undertaking proper
due diligence and is subject to normal regulatory approval.
 
1.2
To effect the transaction under this Agreement, Sterling Group shall issue to
Micro Express Shareholders and/or their nominees a total of 25,000,000 common
shares of its capital stock immediately upon the execution of this Agreement .
 
1.3

For the avoidance of doubt, the common shares to be issued to Micro Express
Shareholders under this Agreement shall be issued to Micro Express Shareholders
and/or their nominees according to the ratio and percentage of subscription for
shares by such Micro Express Shareholders and/or their nominees.
 

1.4

Micro Express Shareholders shall have the right to appoint directors to the
Board of Directors of Sterling Group on the date of execution of this Agreement.
Micro Express Shareholders agree to cause such director(s) of Sterling Group to
be appointed as director(s) of Micro Express, provided that the majority
directors of Micro Express consist of majority directors of Sterling Group,
subsequent to the transaction contemplated herein.
 

1.5
Subject to and in accordance with section 1.4, the Parties understand that the
number of directors of Sterling Group will be increased to include such
business, finance, legal and other professional personnel as required for the
operations of the Company.

Article Two
Representations and Warranties of Sterling Group

2.1 Immediately prior to this Agreement, Sterling Group has a total of 11, 360,
000 shares issued and outstanding, all in one class of common shares. In
addition, Sterling Group has no options, warrants or other instrument
convertible into shares.
  2.2
Sterling Group represents and warrants to Micro Express Shareholders that
Sterling Group is a corporation duly organized, validly existing and in good
standing in all aspect under the laws of the state of Nevada.  
 
2.3
Sterling Group represents and warrants that it is in good standing under the SEC
rules and has been consistently in compliance with all SEC requirements for its
common shares to be and quoted over the counter of the Bulletin Board of NASD.  
 
2.4
Sterling Group represents and warrants that there is no action, claim, lawsuits
pending or threatened against Sterling Group. Since the last audited Financial
Statements and the unaudited interim financial statements for the third quarter
2003, there has been no change in liabilities or debt or change in circumstances
of Sterling Group that has had or which Sterling Group may expect to have
material change or adverse effect on the business, affairs and assets of
Sterling Group. Sterling Group has no debts, liabilities to any third party
other than those expressly disclosed in its audited and unaudited financial

- 2 -

--------------------------------------------------------------------------------

statements referenced hereto. For greater certainty, it has no indebtedness,
liabilities or commitment in favour of any third party in respect of any of its
business or activities which it pursued prior to this Agreement.

2.5
Sterling Group represents and warrants that neither itself nor any of its
current or former directors, officers has been the subject of investigation or
any disciplinary action by the SEC for a minimum of three (3) years immediately
prior to the execution of this Agreement.
 
2.6
Sterling Group has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby; all approval and consent
required in respect of the transactions hereunder have been given to and
obtained by Sterling Group, and no further consent, approval or action or
proceeding on the part of Sterling Group, its shareholders or its directors is
required; the execution, delivery and performance of this Agreement by Sterling
Group and its directors have been duly and validly approved by Sterling Group,
its directors and shareholders pursuant to the Certificate of Incorporation and
By-Laws of Sterling Group.
 
2.7
The execution, delivery and performance of this Agreement by Sterling Group will
not violate any laws, regulations, rules, provisions or policies, including
without limitation, SEC and NASD rules, provisions and policies. Nothing
contained and contemplated herein will adversely affect the current and
post-transaction listing status and privileges of Sterling Group’s common shares
traded Over the Counter Bulletin Board of NASD.
 
2.8
Since the last financial statements, ending on September 30, 2003, there has
been no change in circumstances that has had or Sterling Group may expect to
have a material adverse effect on the assets, business and affairs of Sterling
Group.

Article Three
Representations and Warranties of Micro Express Shareholders

3.1
Micro Express Shareholders are the owners of all the Transferred Shares in the
capital stock of Micro Express.
 
3.2
Micro Express is a business corporation duly incorporated in the British Virgin
Islands.
 
3.3
Each of Micro Express Shareholders has the full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. All
approval, consent required in respect of the transaction hereunder have been
given and have been obtained by Micro Express Shareholders. No further consent,
approval or action or proceeding on the part of Micro Express Shareholders is
required.
 
3.4
The transfer and assignment by each of Micro Express Shareholders of the
Transferred Shares shall in all aspects be considered as separate transfer and
assignment.
 
3.5
Since inception, Micro Express’s business has been operated substantially in
accordance with all laws, rules, regulations, orders of competent regulatory
authorities, and there has not been
 
  (1)
  
any event or change in circumstances that has had, or which Micro Express
Shareholders expect to have, a materials adverse effect on Micro Express or its
business;
  
  (2)
any change in liabilities of Micro Express that has had, or which Micro Express
Shareholders may expect to have, a material effect on Micro Express or its
business;

- 3 -

--------------------------------------------------------------------------------


  (3)
  
any incidence, assumption or guarantee of any indebtedness of Micro Express for
borrowed money of Micro Express;
 
  (4)
  
any payments by Micro Express in respect of any indebtedness of Micro Express
for borrowed money or in satisfaction of any liabilities of Micro Express;
 
  (5)
  
the creation, assumption or sufferance of the existence of any lien on any
assets reflected on Micro Express’s Financial Statements;
 
  (6)
  
any change by Micro Express in its accounting principles, methods or practices
in the manner it keeps its books and records;
 
  (7)
  
any distribution, dividend or bonus by Micro Express to any of its respective
officers, directors, stockholders or affiliates, or any of their respective
affiliates or associates; and
 
  (8)
  
any material capital expenditure or commitment by Micro Express or material
sale, assignment, transfer, lease or other disposition of or agreement to sell,
assign, transfer, lease or otherwise dispose of any assets or property by Micro
Express other than in the ordinary course of business.
 

3.6
Micro Express has the full corporate power and authority to carry on the
business presently being carried on by it and as proposed to be carried on by
it.
 
3.7
Micro Express holds all licenses, and permits as may be requisite for carrying
on its business in the manner in which it has heretofore been carried on.
 
3.8
There has been no change in circumstances which has had or which Micro Express
Shareholders may expect to have any adverse effect on the assets, business and
affairs of Micro Express.

Article Four
Covenants

4.1 This Agreement shall enter into force and be binding on the Parties as from
the date first above written.
  4.2 The Parties shall cooperate and work with each other in good faith to
provide to each other with all information necessary to enable the Parties to
complete their respective due diligence.

     Article Five
  Miscellaneous Provisions

5.1
This Agreement shall be governed by and construed in accordance with the laws of
the British Columbia and those of Canada applicable thereto.
 
5.2
Any and all disputes arising out of or in connection with this Agreement, or in
respect of any defined legal relationship associated therewith or derived there
from, shall be first addressed through consultation and/or mediation. Disputes
unresolved through consultation and mediation shall be referred to and finally
resolved by arbitration under the Rules of and before the International Chamber
of Commerce (“ICC”) International Court of Arbitration in Vancouver, Canada, as
those rules may be amended and replaced from time to time.

- 4 -

--------------------------------------------------------------------------------


5.3
The arbitration tribunal shall consist of three (3) arbitrators to be named and
appointed in accordance with the applicable rules of procedures of the ICC
International Court of Arbitration. For the avoidance of doubt, each Sterling
Group and Micro Express Shareholders acting jointly shall have the right to name
one (1) arbitrator and the chairman and the third arbitrator of the tribunal
shall be appointed pursuant to the applicable rules of procedure. The final
award of the arbitration tribunal shall be final and binding upon the Parties.
The losing Party shall bear and reimburse the prevailing Party costs and
expenses associated with the preparation and prosecution of the arbitration and
any enforcement proceedings, including attorney fees on solicitor-client basis,
unless otherwise directed by the arbitration tribunal or court of competent
jurisdiction.
 
5.4

Where the losing Party fails to comply with such order and award, the prevailing
Party shall be free to apply to a court of competent jurisdiction for an order
of enforcement or such other orders or relief as may be properly granted by the
court.
 

5.5

Nothing contained herein will limit or prohibit the rights of either Party to
apply to a court of competent jurisdiction for interim protection such as, by
way of example, an interim injunction or order enforcing its rights hereunder in
a court of competent jurisdiction, prior or subsequent to the arbitration. 
 

5.6
No condoning, excusing or overlooking by a Party of any default, breach or
non-observance by the other at any time or times in respect of any covenants,
provisions, or conditions of this Agreement shall operate as a waiver of such
Party’s rights under this Agreement in respect of any continuing or subsequent
default, breach or non-observance, so as to defeat in any way the rights of such
Party in respect of any such continuing or subsequent default or breach and no
waiver shall be inferred from or implied by anything done or omitted by such
Party in the absence of an express waiver in writing.
 
5.7
No amendment or other modification of this Agreement will be binding unless
executed in writing by the Parties hereto. The Parties shall cooperate in order
to comply with all legal and regulatory provisions required to maintain and
continue the trading status of the shares of Sterling Group at NASD.
 
5.8
This Agreement and everything contained herein will inure to the benefit of and
be binding upon the Parties and their permitted successors and assigns.
 
5.9
This Agreement may be executed in counterparts and by facsimile transmission,
each such counterpart together shall constitute a single instrument. Three (3)
original copies of such counterparts executed by each Party shall be forth with
delivered to all other Parties by registered express mail.
 
5.10
For all purposes, this Agreement shall be deemed to be signed and executed at
Vancouver, British Columbia, Canada.
 
5.11
Schedules annexed hereto shall form an integral part of this Agreement.
 
5.12
This Agreement shall enter into force as of the date first above written.

IN WITNESS WHEREOF the Parties have duly executed this agreement.

- 5 -

--------------------------------------------------------------------------------


THE COMMON SEAL of Sterling Group Inc., was )   hereto affixed in the presence
of: )     )   /s/ James Hutchison )   Authorised Signatory ) c/s   )     )  
_______________ )   Authorised Signatory )               THE SEAL and/or
Signature of Micro Express )   Shareholders were hereto affixed in the presence
of: )     )     )   /s/ Raoul Tsakok ) c/s Authorised Signatory )     )  
________________ )   Authorised Signatory )  

 
Schedule I Financial Statements of Sterling Group

--------------------------------------------------------------------------------

Schedule II Financial Statements of Micro Express

 

- 7 -

--------------------------------------------------------------------------------